Case 3:20-cv-03032-TLB Document9 Filed 05/05/20 Page 1 of 5 PagelD #: 31

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

JESSIE EDWARD FLETCHER PLAINTIFF

Vv. CASE NO. 3:20-CV-03032

DEPUTY BILLY CORDELL and

CHIEF DEPUTY PIERCE DEFENDANTS
OPINION AND ORDER

Plaintiff Jessie E. Fletcher (“Fletcher”), currently an inmate of the Searcy County
Detention Center, filed this civil rights action pursuant to 42 U.S.C. § 1983. He proceeds
pro se and in forma pauperis (“IFP”).

The case is before the Court for preservice screening under the provisions of the
Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the Court has
the obligation to screen any complaint in which a prisoner seeks to proceed IFP. 28
U.S.C. § 1915A(a). The Court must determine whether the Complaint should be served
on Defendants.

|. BACKGROUND

According to the Complaint (Doc. 1), on April 3, 2019, Deputy Cordell (“Cordell”)
falsely wrote on a Miranda rights form that Fletcher had a twelfth grade education rather
than an eighth grade education; Cordell failed to note that Fletcher terminated the
interview and asked for an attorney; and Cordell attempted to coerce Fletcher into
confessing to a burglary charge. Fletcher alleges Cordell threatened to have him
charged with kidnapping and attempted murder if he did not confess to the burglary.
Fletcher also alleges Cordell coached him on what to say when he confessed. According

1
Case 3:20-cv-03032-TLB Document9 Filed 05/05/20 Page 2 of 5 PagelD #: 32

to Fletcher, Cordell worked with Chief Deputy Pierce (“Pierce”) and both made threats
against him.

Although Fletcher did not list Pierce as a Defendant, Fletcher's statement of his
claim contains repeated allegations against Pierce. For this reason, the Court considers
Pierce to be a named Defendant. Fletcher alleges Pierce questioned him on April 10,
2019, despite the fact that Fletcher asked for an attorney; lied in documentation stating
that Fletcher owned a vehicle that appeared in a video of the burglary; attempted to get
Fletcher to confess; told Fletcher to indicate that he had completed the twelfth grade; and
obtained search warrants for phones belonging to Fletcher’s wife and sister-in-law.‘

As relief, Fletcher seeks compensatory and punitive damages.

ll. LEGAL STANDARD

Under the PLRA, the Court is obliged to screen the case prior to service of process
being issued. The Court must dismiss a complaint, or any portion of it, if it contains
claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief may be
granted, or (2) seek monetary relief from a defendant who is immune from such relief.
28 U.S.C. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on

its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether

 

' Fletcher asserted virtually identical claims against Pierce in Fletcher v. Pierce, et al.,
Civil No. 3:20-cv-03021.
2
Case 3:20-cv-03032-TLB Document9 Filed 05/05/20 Page 3 of 5 PagelD #: 33

a pro se plaintiff has asserted sufficient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers.” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)).

However, mere conclusory allegations with no supporting factual averments are
insufficient to state a claim upon which relief can be based. Stone v. Harry, 364 F.3d
912, 914 (8th Cir. 2004). “[A] pro se plaintiff requires no special legal training to recount
the facts surrounding his alleged injury, and he must provide such facts if the court is to
determine whether he makes out a claim on which relief can be granted.” Hail v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citations omitted).

ill. DISCUSSION

To state a claim under § 1983, Fletcher must show: (1) that Defendants acted
under color of state law, and (2) that the alleged wrongful conduct deprived him of a
constitutionally protected federal right. Schmidt v. City of Bella Villa, 557 F.3d 564, 571
(8th Cir. 2009).

A. The Miranda Claims

In Miranda v. Arizona, 384 U.S. 436, 444 (1966), the United States Supreme Court
held that the Fifth Amendment privilege against self-incrimination prohibits the admission
into evidence of statements given by a suspect during “custodial interrogation.” In
general, once an individual invokes his right to counsel custodial interrogation must
cease. Moran v. Burbine, 475 U.S. 412, 433 n.4 (1986). If statements obtained during

custodial interrogation are not used against a party, there is no constitutional violation.
Case 3:20-cv-03032-TLB Document9 Filed 05/05/20 Page 4 of 5 PagelD #: 34

Davis v. City of Charleston, 827 F.2d 317, 322 (8th Cir. 1987).

“{A] litigant cannot maintain an action under § 1983 based on a violation of the
Miranda safeguards. . . . [Th]Je remedy for a Miranda violation is the exclusion of evidence
of any compelled self-incrimination, not a section 1983 action.” Hannon v. Sanner, 441
F.3d 635, 636 (8th Cir. 2006) (internal quotation marks and citations omitted).

Fletcher's Miranda claims fail to state claims upon which relief may be granted.

B. Verbal Threats and Harassment Claims

To the extent Fletcher's claims are based on threats made by Cordell and Pierce,
the claims fail. “Verbal threats do not constitute a constitutional violation.” Martin v.
Sargent, 780 F.2d 1334, 1339 (8th Cir. 1985). Similarly, taunts, name calling, and the
use of offensive language do not state a claims of constitutional dimension. McDowell
v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (inmate's claims of general harassment and
of verbal harassment were not actionable under § 1983); O’Donnell v. Thomas, 826 F.2d
788, 790 (8th Cir. 1987) (verbal threats and abuse by jail officials did not rise to the level
of a constitutional violation).

Fletcher's claims based on verbal threats and harassment fail because they are
not cognizable under § 1983.

C. Cell Phone Search Claims

Fletcher also appears to be asserting a claim against Pierce stemming from the
search of two cell phones. Fletcher objects because the phones were his wife’s and
sister-in-law's and because the warrant covered all content for a period of a year.

Fletcher, however, does not deny that a search warrant was issued for these cell
Case 3:20-cv-03032-TLB Document9 Filed 05/05/20 Page 5 of 5 PagelD #: 35

phones. He does not allege the search warrant was issued in violation of the Fourth
Amendment. To the extent Fletcher claims the search of the cell phones violated his
constitutional rights, his remedy is to seek suppression in his criminal case. United
States v. Karo, 468 U.S. 705, 719 (1984) (information obtained in violation of the Fourth
Amendment would invalidate a search warrant if it proved critical to establishing probable
cause); Franks v. Delaware, 438 U.S. 154, 155-56 (1978) (defendant in a criminal
proceeding, under certain circumstances, may challenge in a motion to suppress the
veracity of a sworn statement used by police to procure a search warrant).

Fletcher's cell phone claims fail to state a claim upon which relief may be granted
under § 1983.

IV. CONCLUSION

The Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE on the grounds
that the claims are frivolous or fail to state claims upon which relief may be granted. See
28 U.S.C. § 1915(e)(2)(B)(i-ii) (IFP action, or any portion of it, may be dismissed at any
time due to frivolousness or for failure to state a claim).

The dismissal of this case constitutes a strike within the meaning of 28 U.S.C.
§ 1915(g). The Clerk is directed to place a § 1915(g) strike flag on the case.

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that any appeal from this

dismissal would not be taken in good faith.

th We
IT IS SO ORDERED on this 5 day of * 20

 
 
   

 

SBROOKS
ED STATES BISTRICT JUDGE

or

 
  
